DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of Patent No.: US 10,999,181 B2 to Amadie et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Patent No.: US 10,999,181 B2 
Instant Application 17/2120,607
Claim 1: A method comprising: 

receiving network performance data of a plurality of devices; 

receiving, from a user device, a network performance request, wherein the network performance request is associated with an identifier of the user device and an identifier of at least one network device in communication with the user device;

performing, based on the network performance request, a network performance test; 

determining, based on the network performance data and the identifier of the user device, one or more comparable user devices of the plurality of devices to the user device; 

determining, based on the network performance data and the identifier of the at least one network device, one or more comparable network devices to the at least one network device; 

determining a performance parameter of the one or more comparable user devices and a performance parameter of the one or more comparable network devices; and 

determining, based on the performance parameter of the one or more comparable user devices or the performance parameter of the one or more comparable network devices, that the user device or the at least one network device is negatively impacting network performance.

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘the network performance request identifies the user device and a network device’ as disclosed by the instant application as ‘wherein the network performance request is associated with an identifier of the user device and an identifier of at least one network device in communication with the user device’ as disclosed by the patented application so as to improve network performance.

Claim 1:  A method comprising: 

determining network performance data associated with a plurality of devices;

receiving, from a user device, a network performance request associated with a network condition, wherein the network performance request identifies the user device and a network device; 

determining, based on the network performance data and the network performance request, a comparable user device of the plurality of devices and a comparable network device of the plurality of devices; 

determining a performance parameter of the comparable user device and a performance parameter of the comparable network device; and 

determining, based on the performance parameter of the comparable user device or the performance parameter of the comparable network device, that the user device or the network device is not negatively impacting the network condition.








Claim 8: The method of claim 1, wherein the performance parameter of the one or more comparable user devices and the performance parameter of the one or more comparable network devices comprises at least one of a maximum download speed or a maximum upload speed.
Claim 2: The method of claim 1, wherein the network condition comprises at least one of: 

an indication of an upload speed, an indication of a download speed, or an indication of a latency.

Claim 14: wherein the at least one network device comprises a wireless router configured to provide a communications connection between the gateway and the user device.

Claim 3: The method of claim 1, wherein the plurality of devices comprises at least one of: 

a quantity of access points, a quantity of user devices, a quantity of routers, a quantity of gateways, a quantity of modems, or a quantity of other devices in range of the network device.

Claim 1: A method comprising: 

receiving, from a user device, a network performance request, wherein the network performance request is associated with an identifier of the user device and an identifier of at least one network device in communication with the user device.
Claim 4: The method of claim 1, wherein receiving the network performance request comprises receiving, from the user device, a user device identifier associated with the user device and a network device identifier associated with the network device.


Claim 1: A method comprising:

determining, based on the network performance data and the identifier of the user device, one or more comparable user devices of the plurality of devices to the user device.
Claim 5: The method of claim 4, wherein 

determining the comparable user device of the plurality of devices is further based on the user device identifier.

Claim 7: The method of claim 1, further comprising determining, based on the performance parameter of the one or more comparable user devices or the performance parameter of the one or more comparable network devices, an operation to improve a result of the network performance test.

Claim 6: The method of claim 1, further comprising an operation configured to improve the network condition.

Claim 7:  The method of claim 1, further comprising determining, based on the performance parameter of the one or more comparable user devices or the performance parameter of the one or more comparable network devices, an operation to improve a result of the network performance test.

Claim 7: The method of claim 1, further comprising sending, to the user device, a message indicating that the user device or the network device is not negatively impacting the network condition.




4.	Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of Patent No.: US 10,999,181 B2 to Amadie et al. in view of Patent No.: US 10,164,850 B2 to Tapia et al. 
	Regarding Independent Claim 8, Independent Claim 9 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses all the subject matter of Independent Claim 8 of instant application with the exception of these claim limitations implemented in a system. 
	However, Patent No.: US 10,164,850 B2 to Tapia et al. discloses a system (see Claim 14).
	It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide a ‘system’ as disclosed by the Patent No.: US 10,164,850 B2 to Tapia et al. into claimed limitation(s) of Patent No.: US 10,164,850 B2 to Tapia et al. so as to effectively improve network performance.
	Regarding Claim 9, Claim 8 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses ‘wherein the performance parameter of the one or more comparable user devices and the performance parameter of the one or more comparable network devices comprises at least one of a maximum download speed or a maximum upload speed’ (Claim 9 of instant application discloses ‘wherein the network condition comprises at least one of: an indication of an upload speed, an indication of a download speed, or an indication of a latency’). 
	Regarding Claim 10, Claim14 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses ‘wherein the at least one network device comprises a wireless router configured to provide a communications connection between the gateway and the user device’ (Claim 10 of instant application discloses ‘wherein the plurality of devices comprises at least one of: a quantity of access points, a quantity of user devices, a quantity of routers, a quantity of gateways, a quantity of modems, or a quantity of other devices in range of the network device’).
Regarding Claim 11, Claim 9 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses ‘receiving, from a user device, a network performance request, wherein the network performance request is associated with an identifier of the user device and an identifier of at least one network device in communication with the user device’ (Claim 11 of instant application discloses ‘wherein the network performance request comprises a user device identifier associated with the user device and a network device identifier associated with the network device’).
Regarding Claim 12, Claim 9  of Patent No.: US 10,999,181 B2 to Amadie et al. discloses ‘determining, based on the network performance data and the identifier of the at least one network device, one or more comparable network devices to the at least one network device; determining, based on the one or more comparable user devices and the one or more comparable network devices, an expected performance parameter of the user device’ (Claim 12 of instant application discloses ‘wherein the computing device is further configured to determine, based on the user device identifier, one or more comparable user devices and at least one user device performance metric associated with at least one comparable user device of the one or more comparable user devices’).
Regarding Claim 13, Claim 9 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses ‘determining an operation to improve the result of the network performance test’ (Claim 13 of instant application discloses ‘wherein the computing device is further configured to determine an operation configured to improve the network condition’).
Regarding Claim 14, Claim 9 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses ‘determining, based on a comparison of a result of the network performance test and the expected performance parameter of the user device, that the user device or the at least one network device is negatively impacting network performance’ (Claim 14 of instant application discloses ‘wherein the computing device is further configured to send, to the user device, a message indicating that the user device or the network device is not negatively impacting the network condition’).
Regarding Independent Claim 15, Independent Claim 9 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses all the subject matter of Independent Claim 15 of instant application with the exception of these claimed limitations stored in a ‘non-transitory computer-readable media’. 
	However, Patent No.: US 10,164,850 B2 to Tapia et al. discloses a non-transitory computer-readable media (see Claim 1, Col. 5, ll 18-37).
	It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘non-transitory computer-readable media’ these claimed limitation(s) will be implemented and stored as disclosed by the Patent No.: US 10,164,850 B2 to Tapia et al. into the Patent No.: US 10,999,181 B2 to Amadie et al. so as to effectively improve network performance.
Regarding Claim 16, Claim 8 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses ‘wherein the performance parameter of the one or more comparable user devices and the performance parameter of the one or more comparable network devices comprises at least one of a maximum download speed or a maximum upload speed’ (Claim 16 of instant application discloses ‘wherein the network condition comprises at least one of: an indication of an upload speed, an indication of a download speed, or an indication of a latency’).
Regarding Claim 17, Claim 14 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses ‘wherein the at least one network device comprises a wireless router configured to provide a communications connection between the gateway and the user device’ (Claim 17 of instant application discloses ‘wherein the plurality of devices comprises at least one of: a quantity of access points, a quantity of user devices, a quantity of routers, a quantity of gateways, a quantity of modems, or a quantity of other devices in range of the network device’).
Regarding Claim 18, Claim 1 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses ‘receiving, from a user device, a network performance request, wherein the network performance request is associated with an identifier of the user device and an identifier of at least one network device in communication with the user device; performing, based on the network performance request, a network performance test’’ (Claim 18 of instant application discloses ‘receive, from a user device, a user device identifier associated with the user device and a network device identifier associated with the network device’).
Regarding Claim 19, Claim 9 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses ‘determining, based on the network performance data and the identifier of the user device, one or more comparable user devices of the plurality of devices to the user device; determining, based on the network performance data and the identifier of the at least one network device, one or more comparable network devices to the at least one network device’ (Claim 19 of instant application discloses ‘determine, based on the user device identifier, one or more comparable user devices and at least one user device performance metric associated with at least one comparable user device of the one or more comparable user devices’).
Regarding Claim 20, Claim 9 of Patent No.: US 10,999,181 B2 to Amadie et al. discloses ‘determining, based on a comparison of a result of the network performance test and the expected performance parameter of the user device, that the user device or the at least one network device is negatively impacting network performance’ (Claim 20 of instant application discloses ‘send, to the user device, a message indicating that the user device or the network device is not negatively impacting the network condition’).


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463